 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     TOLAVIUS TIMMONS,
10                                                         Case No.: 2:16-cv-02229-JCM-NJK
               Plaintiff(s),
11                                                                      ORDER
     v.
12                                                                   [Docket No. 66]
     LAS VEGAS METROPOLITAN POLICE
13   DEPARTMENT, et al.,
14             Defendant(s).
15         Pending before the Court is Defendant LVMPD’s motion to extend the dispositive motion
16 deadline by 30 days. Docket No. 66.1 Requests to extend deadlines in the scheduling order require
17 a showing of “good cause,” Local Rule 26-4, which turns on whether the subject deadline cannot
18 be met despite the diligence of the movant, see, e.g., Johnson v. Mammoth Recreations, Inc., 975
19 F.2d 604, 609 (9th Cir. 1992). The instant motion is predicated almost exclusively on the fact that
20 counsel’s assistant’s employment was terminated on October 31, 2019. Docket No. 66 at 4. The
21 motion also references discussions by Defendants regarding NaphCare potentially assuming
22 LVMPD’s defense. See id. Such reasons do not justify a 30-day extension. Instead, the Court
23 finds that they justify a 14-day extension.2
24
           1
             The motion indicates that it is the first extension request, but the dispositive motion
25 deadline has been extended three times previously. In granting the last extension, the Court
   indicated that it was “not inclined to grant further extensions.” Docket No. 59 at 2 (emphasis
26 in original).
27         2
             The motion makes vague reference to the potential for reopening discovery deadlines.
   See, e.g., Docket No. 66 at 4. No showing is made to justify such relief. To the extent the motion
28 includes an implicit request to reopen discovery, that request is DENIED.

                                                    1
 1       Accordingly, the pending motion to extend is GRANTED in part and DENIED in part.
 2 The dispositive motion deadline is EXTENDED to November 26, 2019. All other deadlines
 3 remain unchanged.
 4       IT IS SO ORDERED.
 5       Dated: November 12, 2019
 6                                                     ______________________________
                                                       Nancy J. Koppe
 7                                                     United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
